 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
. 442 
Enterprise Masonry Corp. 
and 
Laborers Local Union 
199, Laborers International Union of North 
America, AFLŒCIO.
  Case 5ŒCAŒ30421 
March 15, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND MEISBURG
 On January 17, 2003, Administrative Law Judge Rich-
ard A. Scully issued the a
ttached decision.  The Respon-
dent filed exceptions and a supporting brief, and the 
General Counsel filed 
an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order.
2ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, Enterprise Masonry Corp., 

Elsmere, Delaware, its officers, agents, successors, and 
assigns shall, take the action set forth in the Order.   
 Elicia Watts, Esq., 
for the General Counsel
. Robert D. Ardizzi, Esq., 
of Spring House, Pennsylvania, for the 
Respondent.                                                           
                                                           
1 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 The Respondent contends that it in
formed the general contractor of 
its intention to lay off laborers on 
February 20, 2002, before it learned 
of the employees™ union activity.  The record belies that contention.  
The judge implicitly credited the testimony of Union Representative 

Robert DeClementi that he spoke with some of the Respondents™ labor-
ers about the Union during jobsite visits in January.  Foreman Ed Hardy 
observed another jobsite meeting 
between DeClementi and the employ-
ees during their lunchbreak on Februa
ry 20.  The Respondent presented 
no evidence showing that its allege
d conversation with the general 
contractor occurred prior to that break.  In any event, the judge ex-

pressly rejected the ﬁvague, self-s
erving testimonyﬂ of Hardy and Gene 
Cannatelli, the Respondent™s vice presid
ent, concerning the need for a 
layoff, and the judge ultimately fou
nd that the Respondent™s asserted 
reasons for the layoff were pretextu
al.  Chairman Battista notes that 
there is no evidence that the Res
pondent was aware of the Union™s 
jobsite visit in January.  Accordingly,
 he does not rely upon that visit to 
show knowledge. 
DECISION STATEMENT OF THE 
CASE RICHARD A. SCULLY
, Administrative Law Judge.  Upon a 
charge filed on April 30, 2002, by Laborers Local 199, Labor-
ers International Union of North America, AFLŒCIO (the Un-
ion), the Regional Director for Region 5, National Labor Rela-

tions Board (the Board), issued a complaint on June 28, 2002, 
alleging that Enterprise Mas
onry Corp. (the Respondent) had 
committed certain violations of Section 8(a)(3) and (1) of the 

National Labor Relations Act (the
 Act).  The Respondent filed 
a timely answer denying that it had committed any violation of 

the Act. 
A hearing was held in Wilmi
ngton, Delaware, on October 21 
and 22, 2002, at which the parties were given a full opportunity 
to examine and cross-examine w
itnesses and to present other 
evidence and argument.  Briefs submitted on behalf of the Gen-

eral Counsel and the Respondent 
have been given due consid-
eration.  Upon the entire record, and from my observation of 
the demeanor of the witnesses, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 At all times material, the Res
pondent was a Delaware corpo-
ration with an office and place of business in Elsmere, Dela-

ware, engaged as a masonry contractor in the construction in-
dustry doing commercial construction.  During the 12-month 
period preceding June 28, 2002, in the conduct of its business 
operations, the Respondent receiv
ed at its Elsmere facility goods valued in excess of $50,000 directly from points outside 
the State of Delaware.  The Respondent admits, and I find, that at all times material, it was an employer engaged in commerce 

within the meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 The Respondent admits, and I find, that at all times material 
the Union was a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 The Respondent is a masonry c
ontractor operating in Dela-ware and surrounding states.  The project involved in this mat-

ter was the construction of the Smyrna Middle School (SMS) in 
Smyrna, Delaware, which commenced in the latter part of 2001 
and was completed in September 2002.  The general contractor 
on the project was Barkley, White, and Skanska and the Re-
spondent had a subcontract to provide all masonry work except 
concrete.  The Respondent™s bric
klayers are unionized, but its 
laborers are not. 
During January 2002,
1 Local 199 representative Robert De-
Clementi visited the SMS jobsite and talked with some of the 
Respondent™s laborers about the Union.  On the afternoon of 
February 19, a group of laborers met with him at the Smyrna 
Diner.  They discussed union representation and union authori-
zation cards were passed out.  On the following day, De-
Clementi went to the SMS jobsite and met with a group of la-
 1 Hereinafter, all dates are in 2002. 
341 NLRB No. 53 
 ENTERPRISE MASONRY CORP
. 443
borers during their lunch period n
ear a dumpster at the jobsite.  
He passed out union T-shirts an
d stickers which some employ-
ees put on and he had a petition 
for employees to sign.  This 
meeting was observed by forema
n Ed Hardy who was standing 
by the Respondent™s trailer.  After work that afternoon, De-
Clementi met with employees at a pizza restaurant, he dis-
cussed presenting the petition to the Respondent, and he asked 
for volunteers to do so.  On the following morning, De-
Clementi, another union organi
zer, and employees Thomas 
Glennon and William Smith approached Hardy as he arrived at 

the jobsite.  Glennon handed the petition, which stated that the 
undersigned employees wanted to 
be represented by the Union, 
to Hardy and read it aloud to him.  Hardy responded that it was 
not his decision and that he would call Company Vice President 
Eugene Cannatelli. 
Cannatelli arrived at the jobsite
 at about 8:30 a.m.  De-
Clementi showed him the petition and said that the employees 
wanted to be represented.  Cann
atelli said that he could not 
make that decision and had to talk
 to his partner.  Later that 
morning, Union Representatives
 DeClementi, Gurvis Miner, 
and John Mancini met with Hard
y, Cannatelli, and Company 
President John Aull in the Respondent™s trailer at 
the jobsite.  
DeClementi showed Aull a copy of the petition and said that a 
majority of the employees wanted the Union to represent them.  
After some discussion, Aull said that the job had already been 
bid and that the Respondent would not recognize the Union. 
On the afternoon of February 21, the Respondent laid off la-
borers John Holland, Thomas Glennon, Kyle Tucker, and Ty-
rone Sayles.  It laid off laborer William Smith on the morning 
of February 22.  With the exce
ption of Holland, all of these 
employees had signed the petition 
that the Respondent received 
on the morning of February 21, and had worn union t-shirts and 
stickers while working at the SMS jobsite that day.   
The complaint alleges that the four union supporters were 
laid off because of their union activity in violation of Section 
8(a)(3) and (1) of the Act.  Th
e Respondent contends that the 
layoff was necessitated by the fact that it had too many laborers 
on the job at that point and that
 the layoff was planned and the 
individuals to be laid off were chosen before it had any knowl-
edge of union activity on the part of its laborers. 
Analysis and Conclusions 
In cases where an employer™s
 motivation for a personnel ac-tion is in issue, it must be analyzed in accordance with the test 
outlined by the Board in 
Wright Line, 251 NLRB 1083 (1980), 
enfd. 662 F. 2d 800 (1st Cir. 1981), cert. denied 455 U.S. 989 

(1982), approved in NLRB v. Transportation Management 
Corp., 462 U.S. 393 (1983).  Under 
Wright Line, the General 
Counsel must persuade the Board 
that animus toward protected 
activity on the part of employees
 was a substantial or motivat-
ing factor in the employer™s deci
sion.  Once that has been done, 
the burden shifts to the employer to demonstrate that it would 

have taken the same action even
 in the absence of protected 
activity on the employees™ part.  
Manno Electric, 321 NLRB 
278, 280 fn. 12 (1996).  The General Counsel™s initial burden is 
met by proof of protected activit
y on the part of the employees, 
employer knowledge of that ac
tivity, and employer animus 
toward it.  
W. R. Case & Sons Cutlery Co.
, 307 NLRB 1457, 
1463 (1992). There is no dispute but that the alleged discriminates en-
gaged in protected activity by seeking representation by the 
Union, by signing union authorization cards, by signing and 
presenting a petition asking the 
employer to recognize the Un-
ion as their collective-bargaining representative, by wearing 

union t-shirts and stickers on th
e SMS jobsite, and by meeting 
with union representatives at the jobsite.  
There is also no question but 
that the Respondent was aware 
of the fact that its employees we
re engaging in this activity.  
During the lunchbreak on Februa
ry 20, several laborers met 
openly with DeClementi at the SMS jobsite.  On the morning of 

February 21, it received the petition signed by 13 laborers 
which stated that they wanted the Union to represent them.  Of 
the five laborers who were laid off that day or the next, four 
had signed the petition.  Throughout that day the Union main-
tained a picket line at the entrance to the SMS jobsite which 
featured large inflatable rats.  At least two of the alleged dis-
criminates, Glennon and Smith we
re at the picket line during 
their lunchbreak.  Glennon testified that Hardy drove by while 
he was there and that they waved to each other. 
Direct evidence of unlawful motivation is seldom available 
and it may be established by circumstantial evidence and the 
inferences drawn therefrom.  E.g., 
Abbey Transportation Ser-
vices
, 284 NLRB 698, 701 (1987); 
Pete™s Pic-Pac Supermar-
kets, 707 F.2d 236, 240 (6th Cir. 1983); Shattuck Denn Mining Corp., 362 F. 2d 466, 470 (9th Cir. 1966).  The timing of an 
employer™s action can be persuasive evidence of its motivation.  
Masland Industries, 311 NLRB 184, 197 (1993); Limestone Apparel Corp., 255 NLRB 722, 736 (1981).  Here, the layoffs 
began within hours of the tim
e the Respondent received the 
petition from its laborers requesting recognition of the Union.  

Moreover, four of the five laborers who were laid off had 
signed the petition.2  Also, upon being presented with the de-
mand for recognition, the Respondent made it clear that the 
SMS job had already been bid and that it would not pay a 
higher wage rate.  I find that the General Counsel has met the 
prima facie burden imposed by 
Wright Line.   
The Respondent contends that th
e layoff decision was made 
before it had any knowledge of union activity on the part of the 
laborers.  It asserts that in February the masonry work had 
reached a stage where the building was being ﬁbuttoned up,ﬂ 
the exterior walls were up and the building was being enclosed 
and heated so that the various trades could perform their work 
inside.  This meant the Responde
nt would be concentrating its 
work force and would need fewer laborers to support the brick-

layers than when they had been 
spread throughout the project.  
During the second week of February, Cannatelli decided that 

there were too many laborers on the project and he told Hardy 
to lay off six or seven of them.  He left it to Hardy to select 
those to be laid off.  By Monday, February 18, Hardy had done 
so, but they were permitted to work out the week.  On Thurs-
day, Cannatelli came to the SMS site and Hardy gave him the 
names of those he had selected. 
 He called in the names to the 
                                                          
 2 The fifth laborer laid off, John Holland, was rehired by the Re-
spondent at the SMS job the following week. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 444 
company™s bookkeeper and once the amount of their wages had 
been determined, he wrote out checks and gave them to Hardy 
to distribute.   
The Respondent relies on the vague, self-serving testimony 
of Cannatelli and Hardy to establish that the layoff was neces-
sary because there were too many laborers on the job and that it 
had been decided upon prior to the time it learned of the labor-
ers™ interest in being represented by the Union.  However, its 

records concerning the manpower on the SMS job immediately 
before and after the layoffs do 
not support that testimony.  Ac-
cording to those records, during the week ending February 17, 
the week Cannatelli allegedly to
ld Hardy that six or seven la-
borers should be laid off, there were 23 laborers on the job (GC 

Exh. 2f).  The following week ending February 24, in which the 
layoffs occurred, there were 27 laborers on the job (GC Exh. 
2g).  The next week, ending March 3, there were 24 (GC Exh. 
2h), the week after that, ending March 10, there were 26 (GC 
Exh. 2i) and the week ending 
March 17, there were 24 (GC 
Exh. 2j).   Equally important, the records indicate that the total 

number of hours laborers worked did not diminish significantly 
after the layoffs.  During the week ending February 17, laborers 
worked only 634 hours.  The week ending February 24, labor-
ers worked a total of 914 hours, the week ending March 3, a 
total of 864 hours, the week ending March 10, a total of 909.5 
hours, and the week ending March 17, a total of 854.5 hours.  
The fact that an employer lays
 off union supporters for alleged 
economic reasons but then replace
s them is clear evidence that 
its asserted reason is pretextual.  E.g., 
Bay Metal Cabinets
, 302 
NLRB 152, 173 (1991); 
Jumbo Produce, 294 NLRB 998, 1007 
(1989). Even more severely undercut
ting the Respondent™s claim that there were too many laborers on the job and that the layoff 
had been decided upon almost a week before it occurred is the 
fact that, on Monday, February 
18, Hardy hired laborer William 
Smith, who had been coming to 
the SMS jobsite seeking em-
ployment almost daily
 for about 2 weeks.  It would obviously 
make little sense for Hardy to take on a new laborer if he had 
just been told by his boss that there were too many on the job 
and, particularly, if he had already selected a number to be laid 
off a few days later. 
The Respondent points to the fact that at a meeting on Feb-
ruary 20, Cannatelli told the general contractor™s project super-
intendent, Ralph Walker, that it was going to have a layoff of 
laborers as evidence that it was planning to reduce the number 
of laborers on the job before it learned of any union activity.  
However, the testimony of Walker was that Cannatelli said that 
he had laborers coming in from ot
her jobs that were winding up 
who would replace anyone who was laid off and that there 

would be no reduction in the to
tal number on the SMS job.  As 
Walker put it, ﬁthey were not goi
ng to cut back, and we did not 
want them to cut back.ﬂ  Cannatelli admitted telling Walker 
this.  ﬁI said no, we™re laying 
[off] laborers, and I have people 
coming from other jobs that it will probably be filling right 

back up.ﬂ   
The Respondent also contends 
that the fact that John Hol-
land, a laborer who had not signed the petition for recognition 
or openly engaged in any union activity that week, was laid off 
is proof of its lack of antiunion motivation.  I do not agree.  
First, it is not unknown for an employer to include nonsupport-
ers of a union in a layoff to mask its true intent.  Here, all the 
others who were laid off were open supporters of the Union.  
Second, Holland was put back to work by Hardy the following 
Monday.  Holland did not testif
y and the Respondent™s expla-
nation, based on the uncorroborated testimony of Hardy, that 

Holland came to Hardy and apologized for his poor work per-
formance and was put back to work, is not persuasive.  The purported reason for the layoff was that there were too many 
laborers on the job, not Holland™s shortcomings as a worker.  
Moreover, the union supporters who 
were laid off were not told 
why they had been selected nor given any reason to believe 

they could get their jobs back a few days later.  In any event, 
the fact that nonsupporters of a union are also included in a 
layoff does not preclude a find
ing that it was unlawful.  
Vemco, 
Inc., 304 NLRB 911, 913 (1991).  Notwithstanding the fact that 
Cannatelli allegedly told Hardy to
 lay off six or seven laborers, 
in fact, since Holland was reinstated only four laborers were 

actually laid off and all were
 supporters of the Union. 
The way the Respondent handled 
the layoffs also belies its 
claims that its laborers™ union activity had nothing to do with it.  
According to Cannatelli, its usua
l practice is that when a la-
borer is told that he is laid off he is also told to return and pick 
up his paycheck the following week.  However, in this case, on 
Thursday, after arriving at the SMS jobsite to meet with the 
Union™s representatives, Cannatelli called the company book-
keeper, got the payroll figures, and wrote out paychecks which 
were then given to the four laborers being laid off that day.  He 
admitted that he did things differently in this instance because 
the presence of the Union caused him to be ﬁafraid I was going 
to have a problem and I wanted 
to make sure all my T™s were 
crossed.ﬂ  Yet, according to his testimony, he did not know that 

any of those selected to be laid
 off were supporters of the Un-
ion.  I did not believe him.  I fi
nd it more likely that he feared a 
ﬁproblemﬂ because he knew that 
80 percent of those being laid 
off had signed the petition.  He may also have wanted to avoid 
having them come back to the jobsite a week later to pick up 

their paychecks where they might have interacted with other 
prounion employees.  I find that
 the Respondent™s departure 
from it usual layoff practice in re
sponse to the Union™s organiz-ing campaign is additional evidence of its unlawful motivation.  
JAMCO, 294 NLRB 896, 905 (1989). 
There is no merit in the Respondent™s arguments that union 
activity could not have been a factor in the decision to lay off 
the laborers because they had been selected and their names 
submitted to the timekeeper before the meeting with the union 
representatives on February 21, or that Cannatelli did not look 
at the names on the petition that DeClementi handed him at 
their meeting.  The fact is that, when Hardy first arrived at the 
jobsite that morning, he was given the petition by union repre-
sentatives and laborers Glennon a
nd Smith and it remained with 
him throughout the morning.  Glennon also read the petition to 

Hardy.  I find it difficult to believe that, after receiving a call 
from Hardy to come to the jobsite to meet with the Union, Can-
natelli would not have looked at the petition (which was the 
reason he was called) when he got there.  In any event, it was 
Hardy who selected the employees 
to be laid off and he had the 
petition with the names of the 
union supporters in his posses-
  ENTERPRISE MASONRY CORP
. 445
sion long before he gave the 
names he had chosen to Can-natelli.  Hardy had also observe
d the meeting between the la-
borers and Union Representative 
DeClementi near the dumpster 
at the SMS jobsite on February 20.  Kyle Tucker, one of those 
laid off, credibly testified that he had mentioned his interest in 
the Union to Hardy during his break on February 20, and asked 
for his advice, but Hardy just shrugged and walked away. 
I also find that the Respondent ha
s failed to establish that the 
four union supporters would have been laid off even in the 
absence of union activity on thei
r part.  Based on the testimony 
of Hardy, it asserts that Kyle Tucker was selected for layoff 

because of his poor work performance.  Hardy testified that 
another foreman, Barry Jones, actually selected Tucker.  Ac-
cording to Hardy, a couple of weeks before the layoff Jones 
mentioned to him that Tucker would ﬁdisappear sometimes,ﬂ and that ﬁevery time
 he [Jones] looked around, he couldn™t find 
him [Tucker].ﬂ  As a result, Hardy spoke to Tucker and told 

him ﬁyou just can™t disappear and stuff like that.ﬂ  Tucker testi-
fied that, in January during his second week on the job, Hardy 
had told him that Jones had seen Tucker standing around with 
his hands in his pockets.  Tucker said that it was a cold day, 
that he did not have any gloves, and that at a time when all of 
the bricklayers he was servicing 
had everything they needed, he 
put his hands in his pockets for 
about 30 seconds.  He said that 
he went to Jones and apologized and Jones said that he under-
stood.  Hardy claimed that when Tucker was laid off he told 

Tucker that he had tried to warn him that he had to pull his own 
weight and do things.  However, Tucker credibly testified that 
he had never been discipline
d while on the SMS jobsite and 
that a couple of times Hardy ha
d actually complimented him on 
his work and told him he was doing a good job.  Tucker also 
testified that at the time he 
was laid off Hardy gave him no 
reason for his selection except that work was slowing down.  I 

found Tucker to be a believable witness and credit his detailed 
descriptions of these incidents over Hardy™s vague, cryptic 
account.  Jones, whom Hardy cl
aimed made the decision to lay 
off Tucker, did not testify.  Jones™ absence was not explained 
and there is no reason to believe 
he is not favorably disposed 
toward the Respondent.  I infer 
that his testimony would not 
have supported its position. 
Hardy testified that he selected Glennon for layoff because 
he was missing time, had ﬁan attitude problem,ﬂ and did not get 
along with anyone with whom he
 worked.  However, there is 
no evidence that he had ever discussed any of these alleged 
concerns this with Glennon.  Glennon had worked for the Re-
spondent at the Hyatt project 
in Cambridge, Maryland, from 
November 2001 until January 2001 when he left to take another 

job.  He was rehired on the Hyatt job in September 2001 and 
worked there until the beginning of January 2002, when he was 

asked by his supervisor to go to the SMS job.  Glennon admit-
ted that he had missed some da
ys on the SMS job but testified 
that he had never been told that was the reason for his being 

laid off.  It is noteworthy that the week of the layoff Glennon 
was there every day in contrast 
to several other laborers that Hardy admitted had missed time th
at week but were not laid 
off.  At the same time, Tyrone
 Sayles, who apparently had not 
missed a single day of work since being hired on January 28, 

was laid off.  According to Hardy, Sayles was being used to 
clean up because he didn™t catch on to the work as a mason 
tender.  Hardy first implied that
 Sayles had been doing clean up 
work on the project that the Resp
ondent wasn™t required to do.  
However, when asked if once Sayles was laid off the Respon-
dent ceased cleaning up, his answer was: ﬁThere was always 
someone cleaning up.  I mean a job that size, there™s always 

somebody cleaning up.ﬂ  Apparently, Hardy was content to 
have Sayles do the cleaning up until he expressed an interest in 
representation by the Union.  Thereafter, his employees had to 
clean up after themselves. 
The Respondent™s evidence concerning the reason for its de-
cision to lay off William Smith and when it was made is con-
fused and contradictory.  Smith, who had previously worked for 
the Respondent at other jobsites
 and had once voluntarily quit 
its employ, was hired on Monday, 
February 18.  He was hired 
even though Cannatelli had purportedly already told Hardy that 
he should select laborers to be laid off on Thursday, February 
21.  Smith was laid off on Friday, February 22.  Hardy first 
testified that on Friday morn
ing he saw Smith standing around 
on the jobsite.  Hardy went to Smith and told him to ﬁdo some-
thingﬂ even if he had to ﬁkick a brick around.ﬂ  When Smith did 
not answer him, Hardy decided to
 lay him off.  However, other 
evidence establishes that the Respondent made the decision to 

lay off Smith on Thursday, as it did the others.  The Respon-
dent™s bookkeeper, Tammy Day, test
ified that Smith was one of 
the names she was given on Thur
sday morning by Cannatelli 
when he called to get the net pay amounts for those being laid 
off that day.  However, she wa
s unable to find his tax forms 
which she needed to compute the 
amount of his net pay.  Smith 
credibly testified that during hi
s lunch period on Thursday he 
had walked the picket line wearing a sign and was observed by 

Hardy.  After lunch on Thursday
, Hardy came up to him while 
he was working and said that he had been watching Smith 

standing around and that he needed to do something and should 
ﬁkick a brick.ﬂ  Smith denied that he had not been working 
before this occurred.  At that
 point, whether Smith was working 
or not didn™t really matter because the decision to lay him off 
had already been made.  It appe
ars that Hardy was simply pro-
viding a spurious, after-the fact
 excuse for Smith™s layoff. 
I find that the Respondent has not established that these lay-
offs were necessitated by legit
imate business reasons and that 
its proffered reasons for the layoffs are pretexts.  I also find that 
it has not established that Glen
non, Smith, Sayles, or Tucker 
would have been laid off in th
e absence of union activity on the 
part of its laborers.  Accordingly, I find that each of the layoffs 
violated Section 8(a)(3) and (1) of the Act. 
CONCLUSIONS OF 
LAW 1. Enterprise Masonry Corp. 
is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated S
ection 8(a)(3) and (1) of the 
Act by discriminatorily laying 
off and discharging employees 
Thomas Glennon, Kyle Tucker, a
nd Tyrone Sayles on February 
21, 2002, and William Smith on 
February 22, 2002, and by 
failing to recall them.   
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 446 
4. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I shall recommend that it be ordered to 
cease and desist and to take certain affirmative action designed 
to effectuate the policies of the Act. 
The Respondent having discrimi
natorily laid-off and dis-
charged employees, Thomas Gl
ennon, Kyle Tucker, Tyrone 
Sayles, and William Smith, it must offer them reinstatement 

and make them whole for any lo
ss of earnings and other bene-
fits, computed on a quarterly basis from date of discharge to 

date of proper offer of reinstat
ement, less any net interim earn-
ings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3ORDER The Respondent, Enterprise Ma
sonry Corp., Elsmere, Dela-
ware, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Laying off, discharging, 
or otherwise di
scriminating 
against any employee for supporting Laborers Local 199, La-

borers International Union of North America, AFLŒCIO, or any 
other labor organization. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date 
of this Order, offer Thomas Glennon, Kyle Tucker, Tyrone Sayles, and William Smith full 
reinstatement to their former j
obs or, if those jobs no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or any other rights or privileges previously en-
joyed. 
(b) Make Thomas Glennon, Kyle Tucker, Tyrone Sayles, and 
William Smith whole for any loss of earnings and other bene-
fits suffered as a result of the discrimination against them, in 
the manner set forth in the reme
dy section of the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharges, and within 3 
days thereafter notify the employees in writing that this has 
been done and that the discharges will not be used against them 
in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 

shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
                                                          
                                                           
3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in Elsmere,
 Delaware, copies of the attached notice 
marked ﬁAppendix.ﬂ4  Copies of the notice, on forms provided 
by the Regional Director for Region 5, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since February 21, 2002. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 lay off, discharge, or otherwise discriminate 
against any of you for supporting Laborers Local 199, Laborers 

International Union of North America, AFLŒCIO, or any other 
labor organization. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL
, within 14 days from the date of the Board™s Order, 
offer Thomas Glennon, Kyle Tucker, Tyrone Sayles, and Wil-
liam Smith full reinstatement to their former jobs or, if those 
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  ENTERPRISE MASONRY CORP
. 447
jobs no longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or privileges 
previously enjoyed. 
WE WILL
 make Thomas Glennon, Kyle Tucker, Tyrone 
Sayles, and William Smith whole for any loss of earnings and 
other benefits resulting from their discharge, less any net in-
terim earnings, plus interest. 
WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any reference to the unlawful discharges 

of Thomas Glennon, Kyle Tucker
, Tyrone Sayles, and William 
Smith and 
WE WILL
, within 3 days thereafter, notify each of 
them in writing that this has been done and that the discharges 
will not be used against them in any way. 
ENTERPRISE MASONRY CORP.     